DETAILED ACTION
Claims 22-40 are presented for examination.
Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 14/076,596, filed November 11, 2013 (now abandoned), which is a continuation of U.S. Patent Application No. 13/437,672, filed April 2, 2012 (now U.S. Patent No. 8,609,678), which is a continuation of U.S. Patent Application No. 13/310,168, filed December 2, 2011 (now U.S. Patent No. 8,148,526), which is a continuation of U.S. Patent Application No. 13/010,974, filed January 21, 2011 (now U.S. Patent No. 8,394,810), which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 61/336,460, filed January 22, 2010.

Requirement for Restriction/Election
	Applicant’s election without traverse of the compound 4-((2,6-dimethylphenyl)amino)-N-(7-(hydroxyamino)-7-oxoheptyl)-N-methylbenzamide as the single disclosed species of compound of formula (I), which has the chemical structure 
    PNG
    media_image1.png
    79
    259
    media_image1.png
    Greyscale
(CAS Registry No. 1316214-54-6), and corresponds to Applicant’s formula (I) in which Z is N, ring A is aryl (phenyl), ring B is aryl substituted by alkyl (2,6-dimethylphenyl), R1 is H, R is alkyl (methyl), and n is 5, to which examination on the merits will be confined, as stated in the reply filed January 11, 2021, is acknowledged by the Examiner.
	Therefore, for the reasons above and those made of record at p.2-4 of the Office Action dated November 19, 2020, the requirement remains proper and is hereby made FINAL.
	Claims 26-27, 31, and 36-38 are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
	The claims that are drawn to the elected species are claims 22-25, 28-30, 32-35 and 39-40 and such claims are herein acted on the merits. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed October 21, 2019 (nine pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08a, the Examiner has considered the cited references, with the exception of Non-Patent Literature Citation Nos. 5-7. 
With regard to Non-Patent Literature Citation Nos. 5-7, Applicant generally refers to the “File History” of these cited U.S. Patents, without designating the particular documents (with relevant identifying characteristics) that he wishes to be considered, which fails to comply with the requirements of 37 C.F.R. §1.98. As explained in MPEP §609.04(a)(II)(C), “For each cited pending unpublished U.S. application, the application specification including the claims, and any drawings of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system. The requirement in 37 CFR 1.98(a)(2)(iii) for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. See Waiver of the Copy Requirement in 37 CFR 1.98 for Cited Pending U.S. Patent Applications, 1287 OG 163 (October 19, 2004)”. However, as discussed further, “This waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion of the application). If material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material.” 37 C.F.R. §1.98 does not contain a provision to cite an entire application file history by providing only an application or patent number1. Rather, 37 C.F.R. §1.98 requires that the IDS must specify which portions are cited and - if other than the specification, claims, and drawings - provide these portions. 
For these reasons, the Information Disclosure Statement filed October 21, 2019 fails to comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609. Applicant is advised that the date of any 
 
Objection to the Claims
	Claim 28 is objected to for reciting the phrase “each of X1, X2, X3, or X4 is independently N, CR’, O, S”, which is grammatically awkward for failing to recite a conjunction between the final two members of the list. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Applicant’s claims presently under examination were newly added via Preliminary Amendment dated October 21, 2019 and, therefore, were not filed as part of the original disclosure submitted August 26, 2019. As such, they are not considered to be part of the originally filed specification of the instant application and may be subject to a new matter rejection if not sufficiently supported by the originally filed disclosure. See 37 C.F.R. §1.115 and MPEP §608.04(b), §714.01(e) and §706.03(o).

This is a new matter rejection.
In newly added claim 22, Applicant provides for either ring B or R1 to be optionally substituted with "alkoxy". In support thereof, Applicant cites to various portions of the as-filed specification, including, e.g., p.17, l.17-p.18, l.3; p.21, l.16; p.24 (col.1, second compound); and p.36 (col.2, first compound). These cited portions of the disclosure, however, fail to provide adequate written support for Applicant’s newly added limitation directed to optional substitution of either ring B or R1 with “alkoxy” per se. The as-filed specification at p.17, l.17-p.18, l.3 and p.21, l.16 provides nothing more than a general description that either ring B or R1 may be “optionally substituted”, but is wholly silent as to this "optional substitution" being, specifically, "alkoxy" per se. Similarly, the species of compound disclosed at p.36 (col.2, first compound) only provides for the substitution at ring B or R1 to be alkyl, but not “alkoxy” per se. Applicant’s disclosure of a single species of compound at p.24 (col.1, second compound) in which both ring B and R1 are each individually substituted with “methoxy” fails to provide adequate written support to now claim that ring B and/or R1 are each individually substituted with “alkoxy” per se (of linear or branched type, and of any number of carbon atoms in length). Applicant appears to have derived "alkoxy" from a lengthy list of possible optional substitutions at p.11, l.22-p.12, l.23, wherein Applicant discloses, e.g., -O-C1-C12 alkyl, but this disclosure is also deficient as it solely provides description of C1-12 alkoxy as a possible substituent for any "optionally substituted" groups (in this case, ring B or R1), but not "alkoxy" of any type. Applicant's newly added claims circumscribe the substitution of ring B or R1 with any alkoxy group, whereas the as-filed specification discloses, at best, methoxy per se or C1-12 alkoxy. This limited disclosure is inadequate to now broaden the claims to provide for optional substitution of ring B or R1 with any “alkoxy” group. This concept newly introduced into claim 22 regarding alkoxy substitution of ring B and/or R1 constitutes new matter unsupported by the original disclosure.
1 is hydrogen; ring B is phenyl substituted with alkyl; ring A is phenyl; R is alkyl) and n is 3. This disclosure fails to provide adequate written support to now claim n as 3 when all other positions (ring B, ring A, R1, R) are each varied within the numerous and varied possible substituents defined at each of these positions. This lack of possession is further evidenced by the fact that Applicant’s narrower formulas of instant claims 28 and 33 are each defined in the as-filed specification with n as a fixed value (n = 5; see Formula (II), p.17, l.22-p.18, l.9, and Formula (III), p.18, l.20-29) and are wholly silent as to varying this n position to be, e.g., 3, as now circumscribed by the claims. This limited disclosure of n as 3 in the context of a single disclosed species of compound is inadequate to convey possession of this broader concept directed to the entire scope of compounds of Formula (I) (or even the narrower formulas of instant claims 28 or 33) where n is defined as 3. This concept newly introduced into claim 22 regarding n as 3 constitutes new matter unsupported by the original disclosure.
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the concepts directed to (i) optional substitution of either ring B or R1 with “alkoxy” (claim 22), or (ii) n defined as “3” (claim 22). 
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph). 
Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 22-25, 28-30, 32-35 and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 22, Applicant recites that “R1 is H, alkyl, haloalkyl, alkenyl, aryl, arylalkyl, heteroaryl, heterocyclic, carbocyclic, C(O)-R2, or C(O)O-R2”, then further states that “each of which may be optionally substituted with OH, halo, alkyl, or alkoxy”, which renders the claim indefinite because it is unclear if the “optional substitution” applies to (i) hydrogen, as well as any one of the other recited substituents, or (ii) only those non-hydrogen substituents recited (i.e., alkyl, haloalkyl, alkenyl, aryl, arylalkyl, heteroaryl, heterocyclic, carbocyclic, C(O)-R2, or C(O)O-R2). If Applicant intends for the former interpretation, then it is additionally unclear if Applicant intends for the claim to circumscribe embodiments in which R1 as H is wholly substituted with OH, halo, alkyl or alkoxy (thereby providing for additional options for R1 that are not explicitly recited in the definition, such as OH, halo or alkoxy). If Applicant intends for the latter interpretation, then the claim must be amended to explicitly state that the optional substitutions apply only to those non-hydrogen substituents recited to define R1. Similar ambiguity exists also in claims 24, 28, 32-33 and 35, which each recite substantially similar claim language. Clarification is required. 
In claim 28, Applicant recites a period following the limitation “NO2” in the definition for ring B, as well as another period at the end of the claim, which is improper. MPEP §608.01(m) specifically states that “[p]eriods may not be used elsewhere in the claims except for abbreviations”. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). The use of multiple periods in the claim fails to clearly set 
In claim 39, Applicant recites “[t]he compound of claim 22, selected from the following” structures, which renders the claim indefinite because the phrase “the compound” implies a single compound from the recited list, but the list of compounds is not expressly recited in the alternative (Applicant uses the conjunction “and” at the final two members of the list, not “or” to clearly recite the options in the alternative). It is, thus, unclear if Applicant requires a single compound, or all of the compounds, from the recited list. If Applicant intends to claim the recited options in the alternative using a Markush group, then Applicant is reminded that proper Markush construction requires the language “selected from the group consisting of A, B, and C” (not ‘selected from the following A, B, and C’ as presently recited). MPEP §2173.05(h)(I). Clarification is required.
In claim 39, the limitation “or pharmaceutically acceptable salts thereof” renders the claim indefinite because it is unclear if the claim requires (i) a pharmaceutically acceptable salt (consistent with the provision in claim 22 of “a pharmaceutically acceptable salt” of the recited structural formula), or (ii) more than one pharmaceutically acceptable salt (“pharmaceutically acceptable salts”). Also, it is unclear if the term “thereof” refers only to the directly preceding compound following the conjunction “and”, or any one of the various preceding compounds. Clarification is required. 
As claims 23, 25, 29-30, 34 and 40 do not remedy these points of ambiguity in the claims, they must also be rejected on the same grounds. 
	For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


3.	Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 24, Applicant recites that R1 may be selected from “OH or OCH3”, which are substituents for moiety R1 that are not previously provided for explicitly in independent claim 22. The introduction of new selections for R1 in dependent claim 24 fails to properly further limit the subject matter of parent claim 22. Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

4.	Claims 22-25, 28-30, 32-35 and 39-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by van Duzer et al. (WO 2011/091213 A2; July 2011).
van Duzer et al. teaches histone deacetylase inhibitor compounds of the chemical structure identified as formula (I) 
    PNG
    media_image2.png
    86
    258
    media_image2.png
    Greyscale
, or pharmaceutically acceptable salts, esters or prodrugs thereof, wherein Z is, e.g., N; ring A is an optionally substituted aryl or heteroaryl; ring B is an 1 is, e.g., H, alkyl, haloalkyl, alkenyl, aryl, etc., each of which may be optionally substituted; R is H or optionally substituted alkyl; and n is 4, 5, 6, 7 or 8 (p.4, l.25-p.5, l.21). van Duzer et al. discloses that the compound may be of the chemical structure disclosed as Formula (III), which is 
    PNG
    media_image3.png
    110
    362
    media_image3.png
    Greyscale
, wherein ring B is, e.g., phenyl, pyridinyl, pyrimidinyl, or pyrazinyl, which may be optionally substituted with, e.g., alkyl; R1 is, e.g., H, alkyl, aryl, etc.; and R is H or alkyl (p.19, l.7-p.20, l.23). van Duzer et al. exemplifies particular compounds within the disclosed formulas, including the compound 4-(2,6-dimethylphenylamino)-N-(7-(hydroxyamino)-7-oxoheptyl)-N-methylbenzamide, which has the structure 
    PNG
    media_image4.png
    86
    299
    media_image4.png
    Greyscale
 (Table, p.26, col.2). van Duzer et al. further teaches formulation of a compound of formula (I) (or a pharmaceutically acceptable salt, ester or prodrug thereof) into a pharmaceutical composition together with a pharmaceutically acceptable carrier (p.5, l.22-24). 
Therefore, instant claims 22-25, 28-30, 32-35 and 39-40 are properly anticipated under pre-AIA  35 U.S.C. §102(b).
Applicant is notified that van Duzer et al. properly applies as prior art under pre-AIA  35 U.S.C. §102(b) because Applicant’s instant claims 22-25, 28-30, 32-35 and 39-40 are only entitled to the actual filing date of the instant application, which is August 26, 2019. Applicant is not entitled to the benefit of any earlier-filed applications because the as-filed specification fails to provide adequate written support for instant claims 22-25, 28-30, 32-35 and 39-40 as amended in the Preliminary Amendment filed October 21, 2019 (filed nearly two months after the original filing date of the instant application) due to the addition of new matter (see above, under the heading “Claim Rejections – 35 USC §112(a) (Pre-AIA  First Paragraph), Written Description, New Matter”). As van Duzer et al. was published in 2011, which is more than one year before Applicant’s filing date of August 26, 2019, the reference is properly applied over such claims under pre-AIA  35 U.S.C. §102(b). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 22-25, 28-30, 32-35 and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,663,825 B2 in view of van Duzer et al. (WO 2011/091213 A2; July 2011).
‘825 recites a selective HDAC6 inhibitor of formula (I), which has the chemical structure 
    PNG
    media_image5.png
    83
    221
    media_image5.png
    Greyscale
, wherein Z is N or CR*, in which R* is an optionally substituted alkyl, acyl, aryl or heteroaryl; ring A is an optionally substituted aryl or optionally substituted heteroaryl; ring B is an optionally substituted aryl or an optionally substituted heteroaryl; R1 is H, alkyl, haloalkyl, etc.; R is H or an optionally substituted alkyl; and n is 4, 5, 6, 7, or 8; or a pharmaceutically acceptable salt, ester, or prodrug thereof, for administration to a patient in a therapeutically effective amount in a method of treating cancer in such patient following a step of measuring an expression level of a gene in such patient that is indicative of the patient responding to such treatment (patent claim 3).
‘825 differs from the instant claims only insofar as it does not explicitly teach the administration of the compound 4-((2,6-dimethylphenyl)amino)-N-(7-(hydroxyamino)-7-oxoheptyl)-N-methylbenzamide as 
van Duzer et al. teaches histone deacetylase 6 (HDAC6) inhibitor compounds of the chemical structure identified as formula (I) 
    PNG
    media_image2.png
    86
    258
    media_image2.png
    Greyscale
, or pharmaceutically acceptable salts, esters or prodrugs thereof, wherein Z is, e.g., N; ring A is an optionally substituted aryl or heteroaryl; ring B is an optionally substituted aryl or heteroaryl; R1 is, e.g., H, alkyl, haloalkyl, alkenyl, aryl, etc., each of which may be optionally substituted; R is H or optionally substituted alkyl; and n is 4, 5, 6, 7 or 8 (abstract; p.4, l.25-p.5, l.21). van Duzer et al. discloses that the compound may be of the chemical structure disclosed as formula (III), which is 
    PNG
    media_image3.png
    110
    362
    media_image3.png
    Greyscale
, wherein ring B is, e.g., phenyl, pyridinyl, pyrimidinyl, or pyrazinyl, which may be optionally substituted with, e.g., alkyl; R1 is, e.g., H, alkyl, aryl, etc.; and R is H or alkyl (p.19, l.7-p.20, l.23). van Duzer et al. exemplifies particular compounds within the disclosed formulas, including the compound 4-(2,6-dimethylphenylamino)-N-(7-(hydroxyamino)-7-oxoheptyl)-N-methylbenzamide, which has the structure 
    PNG
    media_image4.png
    86
    299
    media_image4.png
    Greyscale
 (Table, p.26, col.2). van Duzer et al. further teaches formulation of a compound of formula (I) (or a pharmaceutically acceptable salt, ester or prodrug thereof) into a pharmaceutical composition together with a pharmaceutically acceptable carrier (p.5, l.22-24). 
A person of ordinary skill in the art at the time the instant invention was made would have had a reasonable expectation of success in administering the HDAC6 inhibitor 4-(2,6-dimethylphenylamino)-N-(7-(hydroxyamino)-7-oxoheptyl)-N-methylbenzamide as the compound of formula (I) of the ‘825 claims because van Duzer et al. teaches 4-(2,6-dimethylphenylamino)-N-(7-(hydroxyamino)-7-oxoheptyl)-N-methylbenzamide as one of such compounds of formula (I) of the ‘825 claims that functions as an HDAC6 prima facie obvious to particularly select the compound 4-(2,6-dimethylphenylamino)-N-(7-(hydroxyamino)-7-oxoheptyl)-N-methylbenzamide for this purpose in light of van Duzer’s teachings establishing such compound as a known HDAC6 inhibitor, and further in view of the ordinarily skilled artisan’s ability to avail himself of known HDAC6 inhibitors within the broader structural formula (I) recited in the ‘825 claims for the recited therapeutic purpose of treating cancer via administering such HDAC6 inhibitor in a therapeutically effective amount as defined therein. The skilled artisan would have also found it prima facie obvious to formulate such HDAC6 inhibitor into a pharmaceutical composition with a pharmaceutically acceptable carrier for administration because van Duzer et al. expressly teaches the amenability of such HDAC6 inhibitors for incorporation into a pharmaceutical composition with a pharmaceutically acceptable carrier to facilitate administration to a patient in need thereof.
Although the ‘825 claims are directed to a method of treatment and not a compound per se, the ‘825 claims clearly embrace the recited compound(s) per se as the practice of the method of the ‘825 claims necessarily requires the ordinarily skilled artisan to be in possession of the recited compound.
This is a non-provisional nonstatutory double patenting rejection.

6.	Claims 22-25, 28-30, 32-35 and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,648,038 B2 in view of van Duzer et al. (WO 2011/091213 A2; July 2011).
‘038 recites an HDAC6 inhibitor of formula (I), which has the chemical structure 
    PNG
    media_image5.png
    83
    221
    media_image5.png
    Greyscale
, or a pharmaceutically acceptable salt, ester, or prodrug thereof, for administration to a patient in a therapeutically effective amount with a proteasome inhibitor in a method of predicting whether a cancer patient will respond to combination treatment with a HDAC6 inhibitor and a proteasome inhibitor following a step of measuring an expression level of a gene in a biological sample 
In the ‘038 disclosure, the patentee defines the formula (I) as wherein Z is N or CR*, in which R* is an optionally substituted alkyl, optionally substituted acyl, optionally substituted aryl or optionally substituted heteroaryl; ring A is an optionally substituted aryl or optionally substituted heteroaryl; ring B is an optionally substituted aryl or an optionally substituted heteroaryl; R1 is H, alkyl, haloalkyl, etc.; R is H or an optionally substituted alkyl; and n is 4, 5, 6, 7, or 8 (col.36, l.12-58).
‘038 differs from the instant claims only insofar as it does not explicitly teach the administration of the compound 4-((2,6-dimethylphenyl)amino)-N-(7-(hydroxyamino)-7-oxoheptyl)-N-methylbenzamide as the HDAC6 inhibitor of formula (I) (claim 39), or the formulation of such compound into a pharmaceutical composition with a pharmaceutically acceptable carrier (claim 40). 
van Duzer et al. teaches HDAC6 inhibitor compounds of the chemical structure identified as formula (I) 
    PNG
    media_image2.png
    86
    258
    media_image2.png
    Greyscale
, or pharmaceutically acceptable salts, esters or prodrugs thereof, wherein Z is, e.g., N; ring A is an optionally substituted aryl or heteroaryl; ring B is an optionally substituted aryl or heteroaryl; R1 is, e.g., H, alkyl, haloalkyl, alkenyl, aryl, etc., each of which may be optionally substituted; R is H or optionally substituted alkyl; and n is 4, 5, 6, 7 or 8 (abstract; p.4, l.25-p.5, l.21). van Duzer et al. discloses that the compound may be of the chemical structure disclosed as formula (III), which is 
    PNG
    media_image3.png
    110
    362
    media_image3.png
    Greyscale
, wherein ring B is, e.g., phenyl, pyridinyl, pyrimidinyl, or pyrazinyl, which may be optionally substituted with, e.g., alkyl; R1 is, e.g., H, alkyl, aryl, etc.; and R is H or alkyl (p.19, l.7-p.20, l.23). van Duzer et al. exemplifies particular compounds within the disclosed formulas, including the compound 4-(2,6-dimethylphenylamino)-N-(7-(hydroxyamino)-7-
    PNG
    media_image4.png
    86
    299
    media_image4.png
    Greyscale
 (Table, p.26, col.2). van Duzer et al. further teaches formulation of a compound of formula (I) (or a pharmaceutically acceptable salt, ester or prodrug thereof) into a pharmaceutical composition together with a pharmaceutically acceptable carrier (p.5, l.22-24). 
A person of ordinary skill in the art at the time the instant invention was made would have had a reasonable expectation of success in administering the HDAC6 inhibitor 4-(2,6-dimethylphenylamino)-N-(7-(hydroxyamino)-7-oxoheptyl)-N-methylbenzamide as the compound of formula (I) of the ‘038 claims because van Duzer et al. teaches 4-(2,6-dimethylphenylamino)-N-(7-(hydroxyamino)-7-oxoheptyl)-N-methylbenzamide as one of such compounds of formula (I) of the ‘038 claims that functions as an HDAC6 inhibitor. The skilled artisan would have found it prima facie obvious to particularly select the compound 4-(2,6-dimethylphenylamino)-N-(7-(hydroxyamino)-7-oxoheptyl)-N-methylbenzamide for this purpose in light of van Duzer’s teachings establishing such compound as a known HDAC6 inhibitor, and further in view of the ordinarily skilled artisan’s ability to avail himself of known HDAC6 inhibitors within the broader structural formula (I) recited in the ‘038 claims for the recited therapeutic purpose of treating cancer via administering such HDAC6 inhibitor with a proteasome inhibitor in a therapeutically effective amount to a patient predicted to respond to such therapy. The skilled artisan would have also found it prima facie obvious to formulate such HDAC6 inhibitor into a pharmaceutical composition with a pharmaceutically acceptable carrier for such administration because van Duzer et al. expressly teaches the amenability of such HDAC6 inhibitors for incorporation into a pharmaceutical composition with a pharmaceutically acceptable carrier to facilitate administration to a patient in need thereof.
Although the ‘038 claims are directed to a method of treatment and not a compound per se, the ‘038 claims clearly embrace the recited compound(s) per se as the practice of the method of the ‘038 claims necessarily requires the ordinarily skilled artisan to be in possession of the recited compound.
This is a non-provisional nonstatutory double patenting rejection.

Conclusion
Rejection of claims 22-25, 28-30, 32-35 and 39-40 is proper.
Claims 26-27, 31 and 36-38 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
February 27, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant must also note that the file history of a U.S. patent is not static, as documents may be added to the file even after issuance, which further complicates the identification of the exact documents as of the exact date that Applicant wishes to be considered.